DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Claims filed on 12/18/2021 and subsequent Examiner’s amendment, approved 2/24/2022. Examiner’s amendment to claim 1, 9 and 15 has been entered.  Claims 2, 3, 6, 13, 18 and 19 were previously cancelled.  Claims 5, 11 and 17 have been cancelled.  Claims 1, 4, 7-10, 14-16 and 20 are pending in this application.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given via electronic mail from Mr. Steven D. Czajkowski, Reg. No. 67,319 on 2/24/2022.  Examiner has amended Claims 1, 9 and 15 as presented below.

	1.	(Currently Amended) A computer-implemented method for conducting a payment transaction to ensure data integrity of the payment transaction, the method comprising:
	transmitting, with at least one processor of a payment gateway system, a public key of a private/public key pair of the payment gateway system to a transaction service provider system;
	receiving, with at least one processor of the payment gateway system, data associated with an electronic funds transfer at a point-of-sale (POS) device of a merchant system;
	generating, with at least one processor of the payment gateway system, a transaction authorization request message, wherein the transaction authorization request message comprises a first payload associated with the electronic funds transfer at the POS device and a second 
	generating the first payload associated with the electronic funds transfer at the POS device based on the data associated with the electronic funds transfer at the POS device;
	generating the second payload associated with the acquirer system;
	generating a digital signature for the first payload using a private key of a payment gateway system; and
	inserting the first payload associated with the electronic funds transfer at the POS device and the digital signature for the first payload into the second payload associated with the acquirer system;
	transmitting, with at least one processor of the payment gateway system, the transaction authorization request message to the acquirer system, wherein the transaction authorization request message causes the acquirer system to transmit the transaction authorization request message to the transaction service provider system without modifying the transaction authorization request message; and
	receiving, with at least one processor of the payment gateway system, a transaction authorization response message from the transaction service provider system;
	generating a certification message, wherein the certification message comprises a payload formatted according to a specification of the transaction service provider system; and 
transmitting the certification message to the transaction service provider system without transmitting the certification message to an acquirer system.
	2-3.	(Cancelled) 
	4.	(Original) The method of claim 1, further comprising:
	verifying an authenticity of the transaction authorization response message using a public key of the transaction service provider system.
	5-6.	(Cancelled) 
	7.	(Previously Presented) The method of claim 1, wherein generating the transaction authorization request message comprises:
	appending the digital signature for the first payload associated with the electronic funds transfer at the POS device to the first payload associated with the electronic funds transfer at the POS device to create a signed certified payload, and
	wherein inserting the first payload associated with the electronic funds transfer at the POS device and the digital signature for the first payload into the second payload associated with the acquirer system comprises:
	inserting the signed certified payload into the transaction authorization request message.
	8.	(Previously Presented)  The method of claim 7, further comprising:

	transmitting the signed certified payload to the transaction service provider system.
	9.	(Currently Amended) A system for conducting a payment transaction to ensure data integrity of the payment transaction, comprising:
	at least one processor of a payment gateway system, wherein the at least one processor is programmed or configured to:
	transmit a public key of a private/public key pair of the payment gateway system to a transaction service provider system;
	receive data associated with an electronic funds transfer at a point-of-sale (POS) device of a merchant system;
	generate a transaction authorization request message, wherein the transaction authorization request message comprises a first payload associated with an electronic funds transfer at the POS device and a second payload associated with an acquirer system, wherein, when generating the transaction authorization request message, the at least one processor is programmed or configured to:
	generate the first payload associated with the electronic funds transfer at the POS device based on the data associated with the electronic funds transfer at the POS device;
	generate the second payload associated with the acquirer system;

	insert the first payload associated with the electronic funds transfer at the POS device and the digital signature for the first payload into the second payload associated with the acquirer system; 
	transmit the transaction authorization request message to the acquirer system, wherein the transaction authorization request message causes the acquirer system to transmit the transaction authorization request message to the transaction service provider system without modifying the transaction authorization request message; and
	receive a transaction authorization response message;
	generate a certification message, wherein the certification message comprises a payload formatted according to a specification of the transaction service provider system; and 
	transmit the certification message to the transaction service provider system without transmitting the certification message to the acquirer system.
	10.	The system of claim 9, wherein the at least one processor is further programmed or configured to:
	verify the authenticity of the transaction authorization response message using a public key of the transaction service provider system.
11-13.	(Cancelled)

	append the digital signature for the first payload to the first payload to create a signed certified payload; and
	wherein the at least one processor is further programmed or configured to:
	extract the signed certified payload from the transaction authorization request message; and
	transmit the signed certified payload to a transaction service provider system.
	15.	(Currently Amended) A computer program product for conducting a payment transaction to ensure data integrity of the payment transaction, comprising at least one non-transitory computer-readable medium comprising one or more instructions that, when executed by at least one processor of a payment gateway system, cause the at least one processor of the payment gateway system to:
	transmit a public key of a private/public key pair of the payment gateway system to a transaction service provider system;
	receive data associated with an electronic funds transfer at a point-of-sale (POS) device of a merchant system;

	generate the first payload associated with the electronic funds transfer at the POS device based on the data associated with the electronic funds transfer at the POS device;
	generate a digital signature for the first payload using a private key of a payment gateway system; and
	insert the first payload associated with the electronic funds transfer at the POS device and the digital signature for the first payload into the second payload associated with the acquirer system; 
	transmit the transaction authorization request message to the acquirer system, wherein the transaction authorization request message causes the acquirer system to transmit the transaction authorization request message to the transaction service provider system without modifying the transaction authorization request message; and
	receive a transaction authorization response message from the transaction service provider system;
	generate a certification message, wherein the certification message comprises a payload formatted according to a specification of the transaction service provider system; and 
transmit the certification message to the transaction service provider system without transmitting the certification message to an acquirer system.
16.	(Previously Presented) The computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to
verify the authenticity of the transaction authorization response message using a public key of the transaction service provider system.
	17-19.	(Cancelled)
	20.	The computer program product of claim 15, wherein, the one or more instructions that cause the at least one processor to generate the transaction authorization request message, cause the at least one processor to:
	append the digital signature for the first payload associated with the electronic funds transfer at the POS device to the first payload associated with the electronic funds transfer at the POS device to create a signed certified payload.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations recite a method of organizing human activity, namely a series of steps to for verifying a transaction authorization, the claims as amended overcome the 35 U.S.C. 101 rejection with respect to Step 2A, prong 2, of the 2019 Subject Matter Eligibility 2019 PEG).  The claim as a whole and in combination integrates the method of organizing human activity into a practical application.  For instance, in independent claim 1, the recited limitations of 
	“generate a digital signature for the first payload using a private key of a payment gateway system; and
	insert the first payload associated with the electronic funds transfer at the POS device and the digital signature for the first payload into the second payload associated with the acquirer system; 
	transmit the transaction authorization request message to the acquirer system, wherein the transaction authorization request message causes the acquirer system to transmit the transaction authorization request message to the transaction service provider system without modifying the transaction authorization request message; and
	receive a transaction authorization response message from the transaction service provider system;
	generate a certification message, wherein the certification message comprises a payload formatted according to a specification of the transaction service provider system; and 
	transmit the certification message to the transaction service provider system without transmitting the certification message to an acquirer system.” 
	integrates the recited judicial exception into a practical application specifically by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP 2106.05(e) and Vanda Memo.  Applicant’s invention provides a solution, namely, ensuring data integrity for a payment transaction. Similar rationale applies to independent claims 9 and 15.  Dependent claims 4, 7, 8, 10, 14, 16 and 20 are patent eligible over 35 U.S.C. 101 as well.
The closest prior art of record is the combination of Kramer et al., US 2003/0140007 Al in view of Hayhow et al., US 10,891,611 B2.  The combination of these disclosures disclose: 
Kramer et al. discloses “…an architecture that consummates an electronic transaction between a first electronic device, such as a merchant device or an acquirer device, and a second electronic device, such as an issuer device, by establishing a communication between the first electronic device and the second electronic device via a communication linkage, such as the Internet. Payment information is transmitted, corresponding to a payment instrument of a party, such as a consumer purchasing goods or services from the merchant, from the first electronic device to the second electronic device. The second electronic device receives the payment information, evaluates the payment information based on the payment instrument, and ultimately transmits approval of the transaction from the second electronic device to the first electronic device, including settling the payment using an electronic transmission of monetary value. For example, if the first device is a merchant device, then the services of an acquirer are not needed to provide electronic transaction settlement over a network, because real-time settlement occurs directly between the merchant and the issuer, without the need for an acquirer relationship.”
Hayhow et al. discloses “A method of authenticating a payment terminal to a computer server involves the terminal generating a terminal activation request from a private key uniquely associated with the terminal, and from a credential uniquely associated with the terminal. The activation request includes a public key that the payment terminal generates from the private key. The private key is both provided to and uniquely associated with the terminal by an entity other than the terminal prior to the terminal generating the activation request. The terminal transmits the activation request to a certificate server, and receives a digital certificate in response. The terminal initiates a transaction with a network client by authenticating to the computer server using the digital certificate. The computer server is in communication with the network client via 

	Even though, the combination of the prior art of record discloses the above mentioned features, the prior art of record fails to disclose 
	“generate a digital signature for the first payload using a private key of a payment gateway system; and
	insert the first payload associated with the electronic funds transfer at the POS device and the digital signature for the first payload into the second payload associated with the acquirer system; 
	transmit the transaction authorization request message to the acquirer system, wherein the transaction authorization request message causes the acquirer system to transmit the transaction authorization request message to the transaction service provider system without modifying the transaction authorization request message; and
	receive a transaction authorization response message from the transaction service provider system;
	generate a certification message, wherein the certification message comprises a payload formatted according to a specification of the transaction service provider system; and 
	transmit the certification message to the transaction service provider system without transmitting the certification message to an acquirer system.”

For these reasons claims 1, 9 and 15 are deemed to be allowable over the prior art of record and claims 4, 7, 8, 10, 14, 16 and 20 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022